Citation Nr: 0705222	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-33 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for a right knee 
disorder, evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for left ankle 
disorder, evaluated as 10 percent disabling.  

4.  Entitlement to service connection for bilateral pes 
planus.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service, which appears to have 
ended in July 1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issue of service connection for bilateral pes planus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected low back disorder is not 
characterized by severe lumbosacral strain or neurological 
deficit; there is no ankylosis or incapacitating episodes 
requiring bedrest and treatment prescribed by a physician.

2.  The veteran's service-connected right knee disorder is 
not characterized by flexion limited to 30 degrees and 
extension limited to 15 degrees.  

3.  The veteran's service-connected left ankle is not 
characterized by marked limitation of motion.  

4.  The veteran does not currently have a PTSD diagnosis.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected low back disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002), 5237 
(2006).  

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected right knee disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes 5003, 5014, 5257, 5260, 5261 
(2006).  

3.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected left ankle disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5271 (2006).  

4.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the March 2005 VCAA letter have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
March 2005 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the March 2005 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The Board is mindful that the VCAA letter did not satisfy the 
VCAA requirement advising the appellant of the information 
and evidence needed to substantiate his service connection 
claim for PTSD.  Nevertheless, the Board finds this to be a 
harmless error as such notice was provided in the August 2003 
Statement of the Case.  An additional letter was sent to the 
veteran regarding PTSD stressor information.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.   In this case, the RO 
provided complete VCAA notice to the veteran after the rating 
decision on appeal.  However, the Board finds that any defect 
with respect to the VCAA notice requirement was harmless 
error for the reasons specified below.

In the August 2003 Statement of the Case and March 2005 VCAA 
letter, the RO informed the appellant of the applicable laws 
and regulations regarding the claims, the evidence needed to 
substantiate such claims, and which party was responsible 
for obtaining the evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).  The Board also finds that all 
necessary development has been accomplished.  The RO has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining the evidence necessary to 
substantiate his claims, including VA treatment records.  
The appellant has also been afforded the benefit of VA 
examinations during the appeal period.  Neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal, in March 2006 the appellant was 
provided with notice of what type of information and evidence 
was needed to establish a disability rating and an effective 
date of the disability.  



Analysis

Entitlement to service connection for PTSD

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

Service medical records show the veteran in March 1991 had 
diagnoses of occupational problem and passive aggressive and 
immature personality trait (the examiner noted this did not 
constitute a disorder).  Post service, the veteran's November 
2000 VA mental examination was negative for a PTSD diagnosis.  
The veteran has been sent a PTSD stressor letter, however he 
did not provide information regarding any in-service 
stressors.  In the instant case, the medical evidence has not 
established a PTSD diagnosis nor has the veteran indicated 
any stressful events in service.  Therefore the Board is 
compelled to find that there is a preponderance of evidence 
against a finding that the veteran is entitled to service 
connection for PTSD.

Increased rating claims

The present appeal involves the veteran's claim that the 
severity of his service-connected low back, right knee and 
left ankle warrant higher disability ratings.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
 
In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  



Low back

The veteran's service-connected back disorder has been rated 
under the older Diagnostic Code 5295.  

During the pendency of the veteran's appeal, the diagnostic 
criteria for evaluating intervertebral disc syndrome was 
revised, effective September 23, 2002 (see 67 Fed. Reg. 
54,345-49 (August 22, 2002)) and effective September 26, 2003 
the criteria for evaluating general diseases and injuries of 
the spine was revised (see 68 Fed. Reg. 51,454 (August 27, 
2003)).  However, the criteria for rating intervertebral disc 
syndrome remained essentially the same as the criteria 
effective September 23, 2002, although the code number was 
changed to Code 5243.  

Under the older Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).

Other applicable codes include the older Diagnostic Codes 
5292 and 5293.  Under the criteria in effect prior to 
September 26, 2003, limitation of motion of the lumbar spine 
warrants a 10 percent evaluation if it is slight, a 20 
percent evaluation if it is moderate or a 40 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  Under Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
2002).

The amended version of the rating criteria provides as 
follows:

Under the new general rating formula for diseases and 
injuries of the spine, (for Diagnostic Codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 20 
percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation requires forward flexion of cervical spine 
15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent evaluation will be assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation will be assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237, Lumbosacral or cervical 
strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic 
Code 5239, Spondylolisthesis or segmental instability; 
Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 
5241, Spinal fusion; Diagnostic Code 5242, Degenerative 
arthritis of the spine (see also Diagnostic Code 5003); 
Diagnostic Code 5243, Intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The new rating criteria for intervertebral disc syndrome are 
based on incapacitating episodes.  When rated based on 
incapacitating episodes, a 20 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).

Either the old or new rating criteria may apply, whichever 
are most favorable to the veteran, although the new rating 
criteria are only applicable since their effective date.  
VAOPGCPREC 3-2000.  

The medical evidence has demonstrated that the veteran is not 
entitled to a rating in excess of 20 percent for his service-
connected low back disorder.  The evidence, to include VA 
medical records from 1998 to 2002 and VA examinations dated 
in October 2002 and January 2005, does not show that he has a 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, severe limitation of motion, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of the joint space(s), or abnormal mobility on 
forced motion.  Nor does the evidence reflect severe 
intervertebral disc syndrome, to include sciatic neuropathy 
and muscle spasm with recurring attacks and intermittent 
relief.  The veteran's January 2005 VA examination does not 
indicate that he has ankylosis or incapacitating episodes 
requiring bedrest and treatment prescribed by a physician.  

The VA medical records from 1998 to 2002 reflect treatment 
for chronic low back pain.  During the veteran's October 2002 
VA examination, the veteran complained of paresthesia and 
daily muscle spasms and pain, but indicated the pain did not 
radiate.  Physical examination found inferior thoracic 
levoconvex scoliosis and mild lumbar kyphosis.  Lumbar spine 
flexion was 58 degrees, extension was 40 degrees, lateral 
bending was 24 degrees to either side, rotation was 33 
degrees to the right and 35 to the left.  All movements 
elicited pain.  The diagnosis was lumbar strain, examination 
compatible with nerve impingement.  The veteran's January 
2005 VA examination reported he had a normal gait.  Extension 
appeared to be 0 to 30 degrees with pain at 30 degrees, 
forward flexion was to 40 degrees with pain.  On right and 
left lateral flexion, the veteran had muscle spasm.  He had 0 
to 20 degrees right and left lateral flexion.  His rotation 
from right to left was 25 degrees, during which he complained 
of muscle spasm.  Five repetitions did not cause fatigue, 
weakness or lack of endurance of the spine.  The veteran 
denied incapacitating episodes of back pain in the past 12 
months.  The diagnosis was degenerative joint disease with 
right radiculopathy diminished.  Accompanying x-rays found 
straightening of the normal lumbar lordosis.  Anterior 
vertebral heights and disc spaces were well maintained.  The 
sacroiliac joints and sacrum were unremarkable.  The coccyx 
was partially disarticulated from the sacrum.  Alignment was 
normal.  Under the circumstances, the highest rating the 
veteran is entitled to is 20 percent under the older 
Diagnostic Code 5295.  



Right knee

The veteran's right knee has been rated under Diagnostic Code 
5014.  Diagnostic Code 5014 states that osteomalacia will be 
rated on limitation of motion of the affected parts, as 
arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 
5014.  For purposes of this case, the Board notes that under 
Diagnostic Code 5003 for degenerative arthritis, arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board notes that separate ratings may be assigned for 
knee disability under Diagnostic Codes 5257 and 5003 where 
there is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98.  Under Diagnostic Code 5257, a 10 
percent rating is warranted where there is slight recurrent 
subluxation or lateral instability of the knee and a 20 
percent rating is warranted where the recurrent subluxation 
or lateral instability of the knee is moderate.  A 30 percent 
rating is warranted where there is severe recurrent 
subluxation or lateral instability of the knee.  Thirty 
percent is the highest rating available under this diagnostic 
code.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5257.

Other applicable codes include Diagnostic Codes 5260 and 
5261.  For the knees, limitation of motion is rated under 
Diagnostic Codes 5260 for flexion and 5261 for extension.  
Under Diagnostic Code 5260, flexion that is limited to 60 
degrees is noncompensable, flexion that is limited to 45 
degrees warrants a 10 percent rating; flexion that is limited 
to 30 degrees warrants a 20 percent rating, and flexion that 
is limited to 15 degrees warrants a 30 percent rating.  A 
thirty percent rating is the highest available under Code 
5260.  

Under Code 5261, extension that is limited to 5 degrees is 
noncompensable, extension that is limited to 10 degrees 
warrants a 10 percent rating, and extension limited to 15 
degrees warrants a 20 percent rating.  Extension limited to 
20 degrees warrants a 30 percent rating, extension limited to 
30 degrees warrants a 40 percent rating, and extension 
limited to 45 degrees warrants a 50 percent rating.  The 
Board notes that standard motion of the knee is from 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.  

The medical evidence in this case fails to demonstrate that 
the veteran is entitled to a rating in excess of 10 percent 
for his right knee as he does not have moderate recurrent 
subluxation or lateral instability, nor does he have 
extension limited to 15 degrees and flexion limited to 30 
degrees.  During his October 2002 VA examination, the veteran 
complained of frequent daily pain.  He wore a brace and 
indicated that the knee gave out once or twice a week.  Tests 
for laxity of the medial and lateral collateral, anterior and 
posterior cruciate ligaments were negative, with the 
exception of slight lateral laxity with stress in full 
extension, slight to mild lateral laxity with stress in 30 
degrees of flexion, and slight laxity on anteroposterior 
drawer test.  Flexion was 105 degrees active, 124 degrees 
passive, eliciting pain.  Extension was +3 degrees, eliciting 
discomfort.  Accompanying x-rays showed that joint spaces and 
soft tissues were normal.  There was a small dystrophic 
ossification adjacent to the inferior pole of the patella.  
The veteran at his January 2005 VA examination complained of 
his right knee swelling and giving way twice a week.  He wore 
a cylinder type brace, but did not have it on the day of the 
examination.  He did not use a cane or crutches and he had 
not fallen on those occasions when his knee gave way.  The 
veteran could flex his right knee to 130 degrees with pain.  
Repetitions of range of motion did not cause weakness, 
fatigue or lack of endurance of the knee.  The examiner noted 
that the veteran had no medial or lateral collateral ligament 
"stability," however, the totality of the evidence suggests 
that the veteran's stability was, if at all, only mildly 
impaired.  The diagnosis noted was patellofemoral pain 
syndrome of the right knee.  Significantly, while the 
examiner did note some instability in the veteran's left 
ankle, he noted no such instability in his right knee.  
Accompanying x-rays revealed well maintained joint spaces.  

The Board also has considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  The Board finds that this does not apply 
to the case at hand, as there is no basis for a compensable 
rating under either of these Codes.  What the RO has done is 
assign a 10 percent rating under Code 5003 in recognition of 
the fact that there is some limitation of motion with pain 
even though noncompensable under Codes 5260 and 5261.  The 
Board does not interpret the General Counsel opinion as 
providing for separate ratings for noncompensable limitation 
of flexion and limitation of extension due to pain and 
believes that the 10 percent rating for limitation of motion 
with pain (although noncompensable under Codes 5260 and 5261) 
under Code 5003 is all that is permitted under that 
regulatory provision.  

Left ankle

The veteran is currently service connected for residuals of 
left ankle injury, evaluated as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5271. The normal range of 
ankle motion is from zero to 20 degrees of dorsiflexion and 
from zero to 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II.

38 C.F.R. § 4.71a, Diagnostic Code 5271 provides for 
assignment of a 20 percent rating when there is marked 
limited motion of the ankle, and 10 percent when it is 
moderate.

The medical evidence does not show that the veteran has 
marked limitation of motion of the left ankle and hence he is 
not entitled to a rating in excess of 10 percent.  During his 
October 2002 VA examination, the veteran complained of left 
ankle pain.  His reported therapy included wearing an ankle 
brace and insoles.  The examination found no laxity of the 
left ankle.  Five left ankle dorsiflexion repetitions against 
resistance elicited left ankle paresthesia, intensified the 
pain a bit and decreased the force of dorsiflexion.  The 
diagnosis was residuals of left ankle strain.  October 2000 
x-rays reported a negative left ankle.  The veteran's January 
2005 VA examination noted that he used orthotics and an ankle 
brace.  The examination revealed that repetitive motion and 
flare-ups did not provide additional limitation in range of 
motion.  Dorsiflexion of left ankle was 0 to 20 degrees with 
lateral pain that was 2/10.  Plantar flexion was 0 to 45 
degrees, inversion was 0 to 45 degrees, and eversion 0 to 15 
degrees with pain at the end of each arc of motion.  The 
veteran had mild instability.  Five repetitions of range of 
motion did not cause fatigue, weakness or lack of endurance 
of either ankle.  The diagnosis was left ankle degenerative 
joint disease with mild instability of the anterior 
talofibular.  January 2005 x-rays showed well corticated bony 
density seen inferior to the medial malleolus possibly 
related to remote trauma.  In sum, the medical evidence, to 
specifically include the veteran's more recent January 2005 
VA examination, does not suggest that he has marked 
limitation of motion of his left ankle.  

The veteran at the time of his October 2002 VA examination 
indicated that his service-connected disorders have 
interfered with his work, however the examiner during his 
subsequent January 2005 VA examination noted that the 
veteran's daily activities and his job as a student have not 
been impaired by his left ankle, right knee or back.  The 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service-connected 
disorders have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

An evaluation in excess of 20 percent for the veteran's low 
back disorder is denied.

An evaluation in excess of 10 percent for the veteran's right 
knee disorder is denied.

An evaluation in excess of 10 percent for the veteran's left 
ankle disorder is denied.

Service connection for post-traumatic stress disorder (PTSD) 
is denied.


REMAND

The veteran's October 2002 VA examination provided a 
diagnosis of bilateral pes planus.  His service medical 
records, specifically an entry dated in December 1990, 
provided a diagnosis of pes planus and noted a history of 
flat feet.  Thus under the circumstances of this case, a VA 
examination is warranted to determine the nature and etiology 
of the veteran's pes planus.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his bilateral pes planus.  
The veteran's claims folder (including 
service medical records) must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner, if possible, 
should provide answers to the following 
questions: 

A) Is it at least as likely as not 
that the bilateral pes planus had 
its onset in, or is otherwise 
related to, the veteran's military 
service? 
        	
B) Did any bilateral pes planus 
clearly and unmistakably pre-exist 
service? If so, please identify the 
evidence clearly and unmistakably 
reflecting pre-existence; 
        
C) If the bilateral pes planus pre-
existed service, is there any clear 
and unmistakable evidence that such 
disorder was not aggravated by 
service?  If so, please identify the 
evidence for this.  The rationale 
for all opinions given should be 
explained in detail.

2.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.
    
The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


